TABLE OF CONTENTS

EXHIBIT 10.17

ROSE HILLS MORTUARY, L.P.

AMENDED AND RESTATED SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS

1

1.1

Act

1

1.2

Administrator

1

1.3

Beneficiary

1

1.4

Benefit

1

1.5

Cause

2

1.6

Costs

2

1.7

Code

2

1.8

Compensation

2

1.9

Death Benefit

2

1.10

Disability

2

1.11

Disability Benefit

3

1.12

Other Retirement Benefits

3

1.13

Participant

3

1.14

Retirement

3

1.15

Rules of the Plan

3

1.16

Supplemental Benefit

3

1.17

Year of Service

3

 

 

 

 

ARTICLE II
PARTICIPATION

4

2.1

Participation

4

2.2

Termination of Participation

4

 

 

 

 

ARTICLE III
ADMINISTRATIVE PROVISIONS

4

3.1

Duties and Powers of the Administrator

4

3.2

Limitations Upon Powers of the Administrator

5

3.3

Compensation and Indemnification of Administrator: Expenses of Administration

5

3.4

Claims Procedure

6

 

 

 

 

ARTICLE IV
PLAN BENEFITS

7

4.1

Calculation of Supplemental Benefit

7

4.2

Pre-Retirement Survivor Annuity

9

4.3

Disability Benefit

9

 

 

 

 

ARTICLE V
MISCELLANEOUS PROVISIONS

10

5.1

Termination of Plan

10

5.2

Unfunded Plan

11

5.3

Payments

11

5.4

Amendment of Plan

11

5.5

Retroactive Effect of Plan Amendment

12

5.6

Consolidation or Merger; Adoption of Plan by Other Companies

12

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.7

Inspection of Records

12

5.8

Plan Does Not Constitute Employment Contract

13

5.9

Errors and Misstatements

13

5.10

Conflicting Claims

13

5.11

Governing Law

13

5.12

Genders and Plurals

13

5.13

Titles

13

5.14

References

13

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROSE HILLS MORTUARY, L.P.

AMENDED AND RESTATED SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

                    WHEREAS, Rose Hills Mortuary, L.P., a California limited
partnership (the “Partnership”), has adopted that certain Retirement Plan for
Employees of Rose Hills Mortuary, L.P. (the “Retirement Plan”);

                    WHEREAS, the Partnership has entered into certain employment
agreements (the “Employment Agreements”) with various management employees
pursuant to which the Partnership is obligated to provide benefits supplemental
to those provided by the Retirement Plan;

                    WHEREAS, the Partnership and its general partner, Rose Hills
Mortuary, Inc., a California corporation (the “Corporation”) have adopted the
Rose Hills Mortuary, L.P. Supplemental Employee Retirement Plan (the “SERP”);
and

                    WHEREAS, it is desirable to amend the SERP.

                    NOW, THEREFORE, the Partnership and the Corporation hereby
adopt this Amended and Restated Supplemental Employee Retirement Plan (the
“Plan”) effective as of May 2, 1990 (the “Effective Date”), and the Corporation
acknowledges its liability as general partner and agent for the Partnership to
provide for the supplemental unfunded benefits in excess of those provided by
the Retirement Plan, as required hereby.

ARTICLE I
DEFINITIONS

                    The following terms shall have the respective meanings set
forth below:

          1.1      Act.     “Act” means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

          1.2      Administrator.     “Administrator” shall have the meaning set
forth in the Retirement Plan.

          1.3      Beneficiary.     “Beneficiary” shall mean a person entitled
under the provisions of Sections 4.1, 4.2 and 4.3.

          1.4      Benefit.     “Benefit” shall mean a monthly payment at the
times and over the applicable periods specified in Article IV.

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          1.5      Cause.     “Cause” means any of the following:

 

          (i)     a Participant’s engaging in gross misconduct which is
materially injurious to the Partnership, as determined in good faith by the
Board of Directors of the Corporation, after a written demand to correct such
conduct is delivered to the Participant by the Board of Directors of the
Corporation, which demand identifies the misconduct, and the Participant has
been given sixty (60) days after receipt of such demand to correct his conduct;
or

 

 

 

          (ii)     conviction of a Participant of any felony involving conduct
concerning the performance of his duties as an employee of the Partnership.

          1.6      Costs.     “Costs” means the sum of cash premium payments
made by the Partnership in respect of a life insurance policy purchased by the
Partnership with respect to a particular Participant for the purpose of paying
to such Participant the benefits set forth in Article IV.

          1.7      Code.     “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

          1.8      Compensation.     “Compensation” means the annual salary paid
to a Participant by the Partnership or the Corporation during a payroll calendar
year plus any bonuses, but in all cases excludes commissions, reimbursements,
company-provided fringe benefits, gain on exercise of stock options, or any
contributions or benefits under any pension, profit-sharing, deferred
compensation, accident or health plan adopted by the Partnership.

          1.9      Death Benefit.     “Death Benefit” means the benefit
described in Section 4.2.

          1.10     Disability.     “Disability” means the inability, caused by
disease or bodily injury and originating after his designation as a Participant,
of a Participant to perform the duties assigned to the Participant.  For
purposes hereof, the determination of whether or not a Participant is suffering
Disability shall be made by the Participant’s physician communicated in writing
to the Partnership.  If the Partnership disagrees with the determination by the
Participant’s physician, the Partnership shall appoint at its own expense
another physician to make such determination.  If the physician so appointed by
the Partnership disagrees with the determination made by the Participant’s
physician, then the two physicians shall appoint a mutually acceptable third
physician, at the Partnership’s expense, to make the final determination whether
the Participant is suffering Disability, which determination shall be binding
upon all parties hereto.  If the Participant or his representative refuses to
cooperate with the physician appointed by the Partnership or the jointly
appointed physician, then at the option of the

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Partnership, the Participant shall be deemed to be suffering Disability;
provided, however, that (a) after such inability has continued for two years,
such Participant shall be considered to be suffering Disability only if he
cannot work for pay or profit at another job for which he is reasonably fitted
by education, training or experience; and (b) such Participant shall be
considered to be suffering Disability only for those periods during which he is
not working for pay or profit.

          1.11     Disability Benefit.     “Disability Benefit” means the
benefit described in Section 4.3.

          1.12     Other Retirement Benefits.     “Other Retirement Benefits”
means the total annual amount of retirement benefits which a particular
Participant is entitled to receive, as of the month for which such Participant’s
Supplemental Benefits are being determined under Article IV hereof, (i) as
Social Security benefits, (ii) pursuant to the Retirement Plan and (iii)
pursuant to any other retirement plan adopted by the Partnership which is or is
intended to be qualified under Section 401(a) of the Code, but excluding
benefits payable to such Participant pursuant to the Rose Hills Company 401(k)
Savings Plan, as amended.

          1.13     Participant.     “ Participant” means a full–time employee of
the Partnership who has become a Participant under Section 2.1 and who has not
ceased to be a Participant under the provisions of Section 2.2 of the Plan.  An
employee shall be deemed a “full–time” employee of the Partnership if he is so
classified under the Partnership’s usual and customary employment practices
prevailing from time to time during the period that such person has been
designated as a Participant.

          1.14     Retirement.     “Retirement” means the voluntary or
involuntary termination of a Participant’s employment with the Partnership for
any reason other than death,  Disability, or termination for Cause.

          1.15     Rules of the Plan.     “Rules of the Plan” shall mean rules
adopted by the Administrator pursuant to Section 3.1 (b) (ii) for the
administration, interpretation or application of the Plan.

          1.16     Supplemental Benefit.     “ Supplemental Benefit” shall mean
the benefit described in Section 4.1.

          1.17     Year of Service.     “Year of Service” means continuous
employment by the Partnership or the Corporation or their predecessor entities
for a twelve–month period commencing with the first day of employment with any
such entity.  Notwithstanding anything to the contrary herein, a leave of
absence or sick leave authorized by the Partnership or the Corporation in
accordance with established policies, a vacation period or a temporary layoff
for lack of work shall not be counted as a break

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the continuity of employment by the Partnership or the Corporation; provided,
however, that failure to return to work upon the expiration of any leave of
absence, sick leave or vacation or within three (3) days after recall from a
temporary layoff for lack of work shall be considered a break in the continuity
of employment (and a resignation of employment) effective as of the date of
expiration of such leave of absence, sick leave or vacation or the expiration of
the third day after recall from any such temporary layoff.

ARTICLE II
PARTICIPATION

          2.1     Participation.     A person shall become a Participant under
the Plan on the latest date at which such person: (i) is or becomes a full–time
executive–level employee of the Partnership; (ii) has entered into an Employment
Agreement with the Partnership pursuant to which the person is eligible for
participation herein, or has entered into an agreement with the Partnership
providing for benefits as specified herein; and (iii) completes or has completed
five (5) Years of Service.  Once a person has become a Participant under the
Plan, such person shall remain a  Participant until the participation of such
person is terminated pursuant to Section 2.2.

          2.2     Termination of Participation.     A person shall cease to be a
Participant upon the termination of such person’s employment for Cause.

ARTICLE III
ADMINISTRATIVE PROVISIONS

          3.1     Duties and Powers of the Administrator.

                    (a)     The Administrator (either directly or through its
designees) will have power and authority to interpret, construe, and administer
the Plan; provided that, the Administrator’s authority to interpret the Plan
shall not cause the Administrator’s decisions in this regard to be entitled to a
deferential standard of review in the event that a Participant or Beneficiary
seeks review of the Administrator’s decision as described in Section 3.4.

                    (b)     The Administrator shall administer the Plan in
accordance with the Plan and the Act and shall have full discretionary power and
authority:

 

               (i)     to engage actuaries, attorneys, accountants, appraisers,
brokers, consultants, administrators, physicians or other firms or persons and
(with its officers, directors

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

and employees) to rely upon the reports, advice, opinions or valuations of any
such persons except as required by law;

 

 

 

               (ii)     to adopt Rules of the Plan that are not inconsistent
with the Plan or applicable law and to amend or revoke any such rules;

 

 

 

               (iii)     to construe the Plan and the Rules of the Plan;

 

 

 

               (iv)     to determine administrative questions of eligibility and
vesting of Participants;

 

 

 

               (v)     to determine entitlement to a Benefit and to
distributions of Participants, former Participants, Beneficiaries, and all other
persons;

 

 

 

               (vi)     to make findings of fact as necessary to make any
determinations and decisions in the exercise of such discretionary power and
authority; and

 

 

 

                (vii)     to delegate any power or duty to any firm or person
engaged under subparagraph (i) or to any other person or persons.

          3.2     Limitations Upon Powers of the Administrator.

                    The Plan shall be uniformly and consistently interpreted and
applied with regard to all Participants in similar circumstances.  The Plan
shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of the Plan.

          3.3     Compensation and Indemnification of Administrator: Expenses of
Administration.

                    (a)     The Partnership shall pay or reimburse each employee
functioning under Section 3.1 (b) for all expenses (including reasonable
attorneys’ fees) properly incurred by such employee in the administration of the
Plan.

                    (b)     The Partnership shall indemnify and hold each such
employee harmless from all claims, liabilities and costs (including reasonable
attorneys’ fees) arising out of the good faith performance of such employee’s
functions hereunder.

                    (c)     The Partnership may obtain and provide for any
employee, at the Partnership’s expense, liability insurance against liabilities
imposed on such employee by law.

                    (d)     Legal fees incurred in the preparation and amendment
of documents shall be paid by the Partnership.

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (e)     Except as provided in subsection (a) above, fees and
expenses of persons rendering services to the Plan shall not be paid or
reimbursed by the Partnership except as agreed upon by the Partnership.

          3.4     Claims Procedure.

                    (a)     Because it is agreed that time will be of the
essence in determining whether any payments are due to a Participant or
Beneficiary under the Plan, or any claim for payment under the Plan or dispute
regarding the interpretation of the Plan shall be resolved through arbitration
as provided herein.

                    (b)     Any claim for arbitration may be submitted as
follows: if a Participant or Beneficiary disagrees with the Administrator
regarding the interpretation of the Plan and the claim is finally denied by the
Administrator in whole or in part, such claim may be filed in writing with an
arbitrator of the Participant’s or Beneficiary’s choice who is selected by the
method described in the next four sentences. The first step of the selection
shall consist of the Participant or Beneficiary submitting a list of five
potential arbitrators to the Administrator.  Each of the five arbitrators must
be either (i) a member of the National Academy of Arbitrators located in the
State of California or (ii) a retired California Superior Court or Appellate
Court judge.  Within one week after receipt of the list, the Administrator shall
select one of the five arbitrators as the arbitrator for the dispute in
question.  If the Administrator fails to select an arbitrator in a timely
manner, the Participant or Beneficiary shall then designate one of the five
arbitrators as the arbitrator for the dispute in question.

                    (c)     The arbitration hearing shall be held within seven
days (or as soon thereafter as possible) after the picking of the arbitrator. 
No continuance of said hearing shall be allowed without the mutual consent of
the Participant or Beneficiary and the Administrator.  Absence from or
nonparticipation at the hearing by either party shall not prevent the issuance
of an award.  Hearing procedures which will expedite the hearing may be ordered
at the arbitrator’s discretion, and the arbitrator may close the hearing in his
or her sole discretion when he or she decides he or she has heard sufficient
evidence to satisfy issuance of an award.

                    (d)     The arbitrator’s award shall be rendered as
expeditiously as possible and in no event later than one week after the close of
the hearing.  In the event the arbitrator finds that the Partnership has
breached the Plan, he or she shall order the Partnership to immediately take the
necessary steps to remedy the breach.  In addition, the arbitrator shall order
the Partnership to pay the Participant or Beneficiary an additional amount equal
to 10% of the amount actually in dispute.  This

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

additional amount shall constitute an additional benefit under the Plan.  The
award of the arbitrator shall be final and binding upon the parties.  The award
may be enforced in any appropriate court as soon as possible after its
rendition.  If an action is brought to confirm the award, no appeal shall be
taken by either party from any decision rendered in such action.

                    (e)     Solely for purposes of determining the allocation of
the costs described in this subsection, the Administrator will be considered the
prevailing party in a dispute if the arbitrator determines (i) that the
Partnership has not breached the Plan and (ii) the claim by the Participant or
Beneficiary was not made in good faith. Otherwise, the Participant or
Beneficiary will be considered the prevailing party.  In the event that the
Partnership is the prevailing party, the fee of the arbitrator and all necessary
expenses of the hearing (excluding any attorneys’ fees incurred by the
Partnership), including the fees of a stenographic reporter, if employed, shall
be paid by the other party.  In the event that the Participant or Beneficiary is
the prevailing party, the fee of the arbitrator and all necessary expenses of
the hearing (including all attorneys’ fees incurred by the Participant or
Beneficiary in pursuing his or her claim), including the fees of a stenographic
reporter, if employed, shall be paid by the Partnership.

ARTICLE IV
PLAN BENEFITS

          4.1     Calculation of Supplemental Benefit.

                    (a)     If a Participant remains employed by the Partnership
until such Participant’s Retirement, such Participant shall be entitled to
receive from the Partnership a monthly Supplemental Benefit commencing on the
date described in Section 4.1(b) below.  The amount of the Supplemental Benefit
which a Participant is entitled to receive shall be determined as a function of
such Participant’s age at Retirement, age at commencement of payments under the
Plan, completed Years of Service and Other Retirement Benefits, as more fully
described below.  The minimum amount of Supplemental Benefit shall be zero and
the maximum amount of Supplemental Benefit which a Participant may be paid each
month shall be equal to: (x) the remainder of (i) seventy percent (70%) of the
highest amount of Compensation paid to such Participant during any one of the
Partnership’s five fiscal years immediately preceding the year in which the
Retirement Date occurs, less (ii) the amount of Other Retirement Benefits which
such Participant is entitled to receive, divided by (y) twelve (12).  To
determine the amount of Supplemental Benefit which a particular Participant is
entitled to receive each month, the Administrator shall use the equation set
forth in the preceding sentence, but shall replace the

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“seventy percent (70%)” with the appropriate percentage for such Participant as
set forth in the table below:

Age at
Retirement
Date

 

Completed Years of Service
as of Date of Retirement

 

 

--------------------------------------------------------------------------------

 

 

5

 

6

 

7

 

8

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

45-49
 

 

35

%

 

42

%

 

49

%

 

70

%

50-54
 

 

42

%

 

49

%

 

56

%

 

70

%

55-59
 

 

49

%

 

56

%

 

63

%

 

70

%

60-64
 

 

49

%

 

56

%

 

63

%

 

70

%

65 & Over
 

 

56

%

 

63

%

 

70

%

 

70

%

In addition, in the event that a Participant retires prior to attaining age 62,
so that a Supplemental Benefit payment begins prior to age 62 as set forth in
Section 4.1(b) below, the equation set forth above to calculate the
Participant’s Supplemental Benefit shall be further modified by reducing the
amount determined in clause (i) of such equation by 0.55556 percent for each of
the first twenty-four or fewer months by which the payment commencement date
precedes the first day of the month in which the Participant would have attained
age 62 and by 0.27778 percent for each of the months in excess of twenty-four by
which the payment commencement date precedes the first day of the month in which
the Participant would have attained age 62.  For purposes of determining the
amount of a Supplemental Benefit payable to a Participant for any month, the
value of any Other Retirement Benefits to which the Participant is entitled to
receive currently shall be taken into account even if the Participant elects to
defer commencement of such Other Retirement Benefits; however, no Other
Retirement Benefit shall be taken into account for any month prior to which such
Other Retirement Benefit would commence to be paid to the Participant under the
terms of the plan or program pursuant to which such Other Retirement Benefit is
provided. Notwithstanding the foregoing, no Social Security benefits shall be
taken into account for purpose of determining the value of Other Retirement
Benefits until the earlier of (i) the date such Social Security benefits
actually commence or (ii) the Participant attains the age used as his retirement
age under Section 216(l) of the Social Security Act.

                    (b)     The payment of the monthly Supplemental Benefit
shall commence on the first day of the calendar month following the later of (i)
the month in which the Participant attains age 55 or (ii) the month in which the
Participant’s Retirement occurs, and shall continue through and including the
month following the month in which such Participant’s death occurs.

                    (c)     Notwithstanding anything herein to the contrary, if
a Participant is legally married on the date that the Supplemental Benefit
payable hereunder is scheduled to commence, and if the Participant has not
elected out of the provisions of

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Section 4.1 (c) in accordance with the procedures set forth in Section 4.1
(d), then the Supplemental Benefit payments shall be paid to the Participant and
the spouse to whom he was married at the time benefits commenced in the form of
a “joint and survivor annuity” as follows: (i) the Participant shall receive
each month through and including the month in which the Participant’s death
occurs a benefit payment reduced from what would otherwise be paid as a
Supplemental Benefit to the Participant such that the reduced benefit payable to
the Participant each month during the Participant’s lifetime under this Section
is set at a rate where the Participant’s joint and survivor annuity is the
“Actuarial Equivalent” (as defined in the Retirement Plan) of the Participant’s
Supplemental Benefit; and (ii) the Participant’s surviving spouse shall receive
each month (beginning with the first day of the calendar month next following
the month in which the Participant’s death occurred and continuing through the
month in which the surviving spouse’s death occurs) a benefit payment equal to
one hundred percent (100%) of the reduced benefit paid to the Participant prior
to his death pursuant to clause (i) above.

                    (d)     At any time before the date at which Supplemental
Benefit payments are scheduled to commence in accordance with the Plan, a
Participant may elect in writing, with the written consent of such Participant’s
spouse, not to receive the joint and survivor annuity but to receive instead the
normal Supplemental Benefit.  In order to be effective, a Participant’s election
under this Section 4.1(d) shall be communicated in a signed writing directed to
the “Administrator of the Rose Hills Mortuary, L.P. Supplemental Employee
Retirement Plan.”

          4.2     Pre-Retirement Survivor Annuity.     If a Participant dies
before Retirement but after becoming vested in his benefits under the Plan, and
if the Participant was legally married on the date of death, then the surviving
spouse shall receive a “survivor annuity,” which shall provide a benefit payment
equal to the monthly amount the surviving spouse would have received under
Section 4.1(c) if the Participant had retired on his date of death (and, if his
death occurs before he attains 55, had survived to age 55 and had then begun
receiving benefits under this Plan), which payment shall commence on the first
day of the calendar month next following the later of (a) the month in which the
Participant’s death occurred or (b) the month in which the Participant would
have attained age 55, and shall end with the calendar month in which the death
of the surviving spouse occurs.

          4.3     Disability Benefit.

                    (a)     If a Participant’s employment is terminated after
the Participant has suffered a Disability, then the Participant shall receive a
Disability Benefit in the amount of the Supplemental Benefit which such
Participant would be entitled to receive pursuant to the table in Section
4.1(a), adjusted as

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

described therein for commencement of benefits prior to age 62 (but not
actuarially reduced for a surviving spouse benefit), if the date at which the
Participant suffered the Disability was actually the date of such Participant’s
Retirement.  For purposes of this Section 4.3, if a Participant is younger than
fifty (50) years of age at the date of Disability, such Participant shall be
deemed to be fifty (50) years of age for purposes of determining the appropriate
percentage from the table in Section 4.1(a) and for determining the amount of
the actuarial reduction for early commencement described therein.

                    (b)     The payment of the monthly Disability Benefit shall
commence on the first day of the calendar month following the month in which the
Participant’s Disability occurs and shall continue through and including the
month following the month in which such Participant’s death occurs after which
time no further payments shall be made.

                    (c)     Notwithstanding anything contained herein to the
contrary, if a Participant dies after the Disability Benefit payments have
commenced and is survived by the spouse to whom he was married at the time he
incurred the Disability, then such surviving spouse shall receive a “survivor
annuity,” equal to 100% of the benefit paid to the Participant prior to his
death, which benefit shall begin on the first day of the calendar month next
following the month in which the Participant’s death occurred and ending with
the calendar month in which the death of such surviving spouse occurs.

ARTICLE V
MISCELLANEOUS PROVISIONS

          5.1     Termination of Plan.     While the Plan is intended as a
permanent program, the Partnership, by vote of seventy-five percent (75%) of the
Board of Directors of the Corporation, shall have the right at any time to
declare the Plan terminated completely as to the Partnership, or as to any
division, facility or other operational unit thereof.  Discharge or layoff of
employees of the Partnership, or any unit thereof without such a declaration
shall not result in a termination or partial termination of the Plan except to
the extent required by law.  In the event of such termination, partial
termination, discontinuance, or termination event under Section 5.6 (an “Event
of Termination”), the actuarial value of benefits accrued to the date of such
termination or partial termination for the Participants and Beneficiaries (as
reasonably determined by the Participants and/or the Beneficiaries) shall be
paid by the Partnership to the Participants and/or the Beneficiaries within
thirty (30) days after the Event of Termination.  For purposes of this Section
5.1, the actuarial equivalent of a Participant’s benefit shall be determined
using the same actuarial factors that would be used for purposes of determining
lump sum benefits under

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Retirement Plan as of the date of the Event of Termination if the Retirement
Plan were then being terminated, and assuming that the Participant retired
immediately and commenced receiving the Supplemental Benefit payable hereunder
as of the first day of the later of the month in which the Event of Termination
occurs or the month in which the Participant attains age 55, with Other
Retirement Benefits equal to those accrued as of the date of such Event of
Termination; provided, however, that in the event a Participant is not yet
eligible to receive one or more Other Retirement Benefits, each such Other
Retirement Benefit shall be deemed to commence at the earliest possible
commencement date under the terms of the plan or program pursuant to which such
Other Retirement Benefit is provided, except that Social Security benefits shall
not be deemed to commence until the date on which Participant will attain the
age used as his retirement age under Section 216(l) of the Social Security Act. 
Notwithstanding the foregoing, if at the time of the Event of Termination the
provisions originally in effect on January 1, 1996 under the Retirement Plan for
determining lump sum actuarial equivalents of benefits upon termination of the
Retirement Plan (the “1996 Actuarial Provisions”) have been amended, and the
1996 Actuarial Provisions would produce a larger lump sum benefit if they were
still in effect, then the Participant’s lump sum benefit under this Plan shall
be determined as if such 1996 Actuarial Provisions were still in effect.

          5.2     Unfunded Plan.     The Plan shall be completely unfunded.  All
benefits payable under the Plan shall be paid from the Partnership’s general
assets, and any assets of the Partnership available to pay Plan benefits shall
be subject to the claims of the Partnership’s general creditors and may be used
by the Partnership in its sole discretion for any purpose.  The Partnership
shall not be required to set aside or hold in trust any funds for the benefit of
a Participant or Beneficiary, who shall have the status of a general unsecured
creditor with respect to the Partnership’s obligation to make benefit payments
pursuant to the Plan.

          5.3     Payments.     If any amount becomes payable under the Plan to
a minor or a person who, in the sole judgment of the Administrator, is
considered by reason of physical or mental condition to be unable to give a
valid receipt therefor, the Administrator may direct that such payment be made
to any person found by the Administrator, in its sole judgment, to have assumed
the care of such minor or other person.  Any payment made pursuant to such
determination shall constitute a full release and discharge of the
Administrator, the Partnership and its officers directors, employees, owners,
agents and representatives.

          5.4     Amendment of Plan.     As limited in Section 5.1 hereof,
complete or partial amendments or modifications to the Plan (including
retroactive amendments to meet governmental requirements or prerequisites for
tax qualification) may be made

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from time to time by the Partnership; provided, however, that no amendment shall
decrease the accrued Benefit of any Participant or former Participant or reduce
the amount payable to a Participant under Section 5.1 upon an Event of
Termination.

          5.5     Retroactive Effect of Plan Amendment.

                    (a)     No Plan amendment, unless it expressly provides
otherwise, shall be applied retroactively to increase the accrued Benefit of a
Participant whose Retirement, death or Disability preceded the date such
amendment became effective unless and until such person again becomes a
Participant.

                    (b)     No Plan amendment, unless it expressly provides
otherwise, shall be applied retroactively to increase the amount of Years of
Service credited to any person for purposes of Plan participation, vesting or
any other Plan purpose with respect to his participation or employment before
the date such amendment became effective.

                    (c)     Except as provided in subsections (a) and (b), all
rights under the Plan shall be determined under the terms of the Plan as in
effect at the time the determination is made.

          5.6     Consolidation or Merger; Adoption of Plan by Other Companies.

                    (a)     The Plan shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns.  If the
Partnership merges or consolidates with or into a successor, the Plan shall
continue in effect unless the successor terminates the Plan.

                    (b)     In the event of the sale by the Partnership or the
Corporation of the Partnership’s assets, the successor shall continue the Plan
by adopting the Plan by resolution of its board of directors or agreement of its
partners or of its proprietor.  If, within ninety (90) days from the effective
date of such sale of assets, such new corporation, partnership or proprietorship
does not adopt the Plan, the Plan shall be terminated in accordance with Section
5.1.

                    (c)     There shall be no merger or consolidation with or
transfer of the assets or liabilities of the Plan to any other plan unless each
Participant in the Plan would, if the combined plan were then terminated,
receive a Benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the Benefit each Participant would have been
entitled to receive under the Plan immediately before the merger, consolidation
or transfer, if the Plan had then terminated.

          5.7     Inspection of Records.     Copies of the Plan and any other
documents and records which a Participant is entitled by

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

law to inspect shall be open to inspection by such Participant or such
Participant’s duly authorized representatives at any reasonable business hour at
the principal office of the Partnership, any Partnership worksite at which at
least fifty (50) employees regularly perform services and such other locations
as the Secretary of Labor may require.

          5.8     Plan Does Not Constitute Employment Contract.     Except as
otherwise required by law, nothing contained in the Plan shall modify or limit
the Employment Agreements.

          5.9     Errors and Misstatements.     If any misstatement, error or
omission of fact by a Participant to the Administrator results in payment of
Benefits in an incorrect amount, the Administrator shall promptly cause the
amount of future payments to be corrected upon discovery of the facts and shall
cause payment to the Participant or his Beneficiary of any underpayment in cash
in a lump sum or shall recoup any overpayment from future payments to the
Participant or his Beneficiary or shall proceed against the Participant or his
Beneficiary for recovery of any such overpayment.

          5.10     Conflicting Claims.     Except as otherwise provided in
Section 3.4, if the Administrator is confronted with conflicting claims
concerning a Benefit, the Administrator may interplead the claimants in an
action at law, or in an arbitration conducted in accordance with the rules of
the American Arbitration Association, as the Administrator shall elect in its
sole discretion, and in either case, the attorneys’ fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid by the
Partnership.

          5.11     Governing Law.     The Plan shall be interpreted,
administered and enforced in accordance with the Code and the Act, and the
rights of Participants, former Participants, Beneficiaries and all other persons
shall be determined in accordance therewith; provided, however, that, to the
extent that state law is applicable, the laws of the state of the residence of
the Participant in question, or if none, the state in which the principal office
of the Administrator is located shall apply.

          5.12     Genders and Plurals.     Where the context so indicates, the
masculine pronoun shall include the feminine pronoun and the singular shall
include the plural.

          5.13     Titles.     Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of the Plan.

          5.14     References.     Unless the context clearly indicates to the
contrary, a reference to a statute, regulation or document shall be construed as
referring to any subsequently amended, enacted, adopted or executed statute,
regulation or document.

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    IN WITNESS WHEREOF, the Partnership has caused the Plan to
be executed this day of _____________, 1996, effective, however, as of the
Effective Date.

 

ROSE HILLS MORTUARY, L.P., a California
limited partnership

 

 

 

 

By:

ROSE HILLS MORTUARY, INC.,

 

 

a California corporation,
general partner

 

 

 

 

 

By:

/s/ DENNIS C. POULSEN

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Dennis C. Poulsen

 

 

Title:

President & CEO

 

 

 

 

 

By:

/s/ K. E. NUNGESSER

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

K. E. Nungesser

 

 

Title:

Executive Vice President & CFO

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTEE

          Roses, Inc. and Rose Hills Mortuary, Inc. each hereby unconditionally
guarantees the due and punctual payment and performance of all obligations of
Rose Hills Mortuary, L.P. under the foregoing Rose Hills Mortuary, L.P. Amended
and Restated Supplemental Employee Retirement Plan effective as of May 2, 1990,
as the same may be amended, restated or otherwise modified from time to time in
accordance with its terms.

 

ROSES, INC.

 

 

 

 

By:

/s/ DENNIS C. POULSEN

 

 

--------------------------------------------------------------------------------

 

Name:

Dennis C. Poulsen

 

Title:

President & CEO

 

 

 

 

By:

/s/ K. E. NUNGESSER

 

 

--------------------------------------------------------------------------------

 

Name:

K. E. Nungesser

 

Title:

Executive Vice President & CFO

 

 

 

 

ROSE HILLS MORTUARY, INC.

 

 

 

 

By:

/s/ DENNIS C. POULSEN

 

 

--------------------------------------------------------------------------------

 

Name:

Dennis C. Poulsen

 

Title:

President & CEO

 

 

 

 

By:

/s/ K. E. NUNGESSER

 

 

--------------------------------------------------------------------------------

 

Name:

K. E. Nungesser

 

Title:

Executive Vice President & CFO

15